DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Discussion
The examiner notes that the amendment of 3/25/2022 is labeled in the top of the amendment, 
“Proposed amendments for discussion purposes only. Do not enter.”

The applicant has not made any response to officially enter those amendments of 3/25/2022, which something that the examiner’s interview notes suggest was intended after the 5/26/2022 interview. 

Since the 3/25/2022 amendment was labelled “Do Not Enter”, the official claims at present are the amendments dated 10/30/2020.

The examiner notes that the claims of 10/30/2020 recite little more than normal Adaptive Histogram Equalization together with a programmable logic array. This has been rejected previously, especially in parent application 16/673,938. The examiner notes that independent claim 1 of the instant claimset of 10/30/2020 is actually very similar to and slightly broader than claim 1 of the 7/21/2020 claimset in parent application 16/673,938, and that claim was finally rejected on 8/11/2020 in that parent application.

Thus, that rejection is applicable here.

Newly added limitations in the 3/25/2022 claims of the present application cannot be considered, because that is an unofficial amendment.

The examiner makes reference to the Internet article “Histogram Equalization,” by Shreenidhi Sudhakar, published on July 9, 2017 at https://towardsdatascience.com/ (Sudhakar) as a teaching reference.

This reference is used for explaining well the old and well-known process of histogram equalization, which is arguably the most important contrast enhancement algorithm in computer graphics.

The current claims of 10/30/2020 are an apt description of the existing and well-known histogram equalization algorithm. See especially the before and after histograms on page 1 and 2 of Sudhakar.

The old colorspace of the first ‘before’ histogram is mapped to the new colorspace of the ‘after’ histogram. 

The ‘least prevalent color’ areas are the color areas to the right and left of the ‘spike’ in the first histogram. This spike is ‘spread out’ across the full available colorspace as seen in the second histogram, and all the ‘least prevalent color’ areas of the first histogram are available to spread out the colors in the second histogram.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sidar et al. (US 2016/0335751) and Cho et al. "A Real-Time Histogram Equalization System with Automatic Gain Control Using FPGA", KSII TRANSACTIONS ON INTERNET AND INFORMATION SYSTEMS VOL. 4, NO. 4, August 2010 in view of each other, and further in view of Gutfinger et al. (US 2018/0365462).

Re claim 1:

Sidar et al. teaches:
[0014] In some embodiments, the present specification discloses a method of enhancing images obtained by a multiple viewing elements endoscope system using a contrast limited adaptive histogram equalization (CLAHE) algorithm wherein said endoscope system includes a controller having a baseboard module comprising a processor, such as a general processing unit or field programmable gate array (FPGA), configured to implement said algorithm”

Cho et al. similar teaches (see title and whole document) histogram equalization using an FPGA.

Both Sidar et al. and Cho et al. independently teach the fundamental concept of the instant invention. The examiner will attempt to explain as simply as possible:
Both references teach histogram-based contrast enhancement. For a background on this, it recommended to study the many references on the Internet that discuss AHE (adaptive histogram equalization) and CLAHE (contrast limited adaptive histogram equalization).
What is important to understand for the purpose of the claims is that adaptive histogram equalization is itself a color space conversion. That is, various color points on a histogram are mapped to new colors in the conversion, including most-common and less-common colors. (This argument is relevant to all of the claims but especially claim 6). Although many of Cho et al.’s examples are in the grayscale ‘colorspace’, Cho et al. also mentions, and is equally applicable to, color images.

Both references also teach using a field programmable gate array to carry out the computationally intensive process of color space conversion. The reason for doing this is clear: color space conversions, including histogram-based contrast enhancement are computationally intensive processes that a generic processor would struggle with. Therefore, specially hardwired processors for doing such computations are best, and FPGAs are the normal way that the logic of these algorithms is hardwired.

Finally both references, but especially the Cho et al. reference, teach a well-known contrast enhancement technique (AHE/CLAHE) that is made operable in real-time by using an FPGA.

This is a contrast improvement technique that employed in any image processing system, and bar code reading systems are an example of a system that can be enhanced this way.

Gutfinger et al. (US 2018/0365462) teaches [0048], “Additionally, if the image that is being used to identify the SLCA[shipping label candidate area] (e.g., an original image, a grayscale image, a resized grayscale image) is too dark, the barcode-reading device may normalize the image that is being used to identify the SLCA, for example using adaptive histogram equalization.”

In view of Gutfinger et al.’s teachings it would have been obvious to apply to apply the configurable logic array of Sidar / Cho to the particular problem of reading barcodes because barcode reading is an ideal application for a configurable logic array.
Alternatively, it would have been obvious to modify Gutfinger et al. to use a configurable logic array for adaptive histogram equalization because the adaptive histogram equalization of Gutfinger et al. may be laborious and slow otherwise.

The examiner will now briefly explain adaptive histogram equalization, which is a widely used algorithm described in numerous internet references and is discussed detail in the Cho et al. reference. The Cho et al. reference and other references can be studied to better understand this.
In adaptive histogram equalization, the different color shades or grayscale values of an image are each given a ‘bin’ – a bar on a histogram whose height corresponds to the frequency of a particular color shade or grayscale value in the image. Where many adjacent color shades or grayscale values have high histogram values, these are spread out to colors and shades that are hardly used. This has the effect of heightening contrast by spreading out the commonest colors or grayscale values over a larger color or grayscale range. The colors or shades that are hardly used are ‘available’ as the common colors or shades are spread out.
The above describes what is meant by adaptive histogram equalization, and it is practiced in Sidar, Cho and Gutfinger alike. 

Re claim 2: The dataset for which histogram equalization is applied will be based on some target in the environment (this is a generic description of anything an imager might take in).

Re claim 3: The target for Adaptive Histogram Equalization is an image, which is a virtual object.

Re claims 4 and 6: A colorspace conversion, which is what AHE is, will of course be based on heightening contrast by spreading out the most prevalent colors onto a wider range, and using the least prevalent colors as a destination colorspace, since these least prevalent colors in the colorspace are hardly needed.

Re claim 5: If the environment changes and the input image changes, then a new colorspace conversion may be appropriate.

Re claim 7: 
Regarding the limitation, “based on a respective distance between the most prevalent colors and the least prevalent colors” – this limitation is clearly met by ordinary histogram equalization. In particular, the mapping maintains the relative distances between the colors. Areas that are adjacent in the original histogram are still adjacent in the second histogram and areas that are more distant in the original histogram are still more distant in the second histogram, even as all the colors are spread out. This is another way of saying that the order of the histograms is maintained even as the histogram is spread out. 

Re claims 8-20: See discussions above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876